

EXHIBIT 10.1




STOCK PURCHASE AGREEMENT
STOCK PURCHASE AGREEMENT, dated as of May 10, 2018 (this “Agreement”), by and
between Tiptree Inc. (“Tiptree”) and Reliance Investors LLC (“Seller”).
WITNESSETH:
WHEREAS, Seller owns 600,000 shares of Class A common stock, par value $0.001
per share, of Tiptree (the “Shares”) and desires to sell and Tiptree desires to
purchase, the Shares on the terms and subject to the conditions contained in
this Agreement.
NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth in this Agreement, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:
1.Sale and Purchase of Shares. (a) Upon and subject to the terms and conditions
of this Agreement, Seller agrees to sell and transfer to Tiptree the Shares and
Tiptree hereby agrees that it will cause to be paid to Seller $3,750,000, or
$6.25 per share, in the aggregate as consideration for the Shares (the
“Transaction”).


(b)    Subject to the terms and conditions set forth in this Agreement and any
customary securities settlement period, the closing of the transactions
contemplated by this Agreement (the “Closing”) shall take place simultaneously
with the execution and delivery of this Agreement at the offices of Tiptree at
780 Third Ave, 21st Fl, New York, NY 10017 or at such other time and place as
may be agreed to by the parties.


(c)    At the Closing, (i) Tiptree will cause to be delivered to the Seller
$3,750,000 as aggregate consideration for the Shares by wire transfer of
immediately available funds to an account specified by the Seller in a written
wire instruction set forth on Exhibit A hereto and (ii) after confirming receipt
of the complete payment by wire, the Seller shall cause the Shares to be
delivered to Tiptree. Delivery of the Shares shall be made through the
facilities of The Depository Trust Company (“DTC”) through a DWAC.


2.Representations and Warranties of Seller. Seller hereby represents and
warrants to Tiptree as follows:
(a)    Seller is duly organized, validly existing and in good standing under the
laws of the state of its organization and has all the requisite power and
authority to own, lease and otherwise hold and operate its assets and to conduct
its business as it is currently being conducted.
(b)    (i) Seller has full power and authority to enter into and perform its
obligations under this Agreement, (ii) the execution and delivery of this
Agreement by the Seller and the





--------------------------------------------------------------------------------







consummation by it of the transactions contemplated hereby have been duly
authorized by all necessary company action, (iii) this Agreement has been duly
executed and delivered by the Seller and (iv) this Agreement constitutes a valid
and binding obligation of the Seller enforceable against the Seller in
accordance with its terms.
(c)    Seller has (i) good and valid title to the Shares and (ii) owns the
Shares free and clear of all liens, claims, security interests, pledges,
mortgages, deeds of trust, rights of first refusal, restrictions (other than
restrictions and applicable restrictive legends under applicable federal and
state securities laws) and other encumbrances (“Liens”), other than Liens which
will automatically release simultaneously with the Closing. For the avoidance of
doubt, the Shares to be sold by the Seller are beneficially owned and are not
borrowed securities or being sold short by the Seller. The sale and delivery of
the Shares by the Seller as contemplated by this Agreement are not subject to
any preemptive right, "tag along" or similar right, or right of redemption or
repurchase. Upon delivery of the Shares to Tiptree as provided in Section 1, the
Seller will transfer good and valid title to the Shares, in each case free and
clear of all Liens other than Liens created by Tiptree.


(d)    Seller (i) is sophisticated with respect to financial matters and
transactions in securities, including the Shares, and the related risks, (ii)
independently has determined that it has adequate information concerning the
business, properties, assets, financial condition and prospects of Tiptree to
make an informed decision regarding the Transaction and (iii) has, without
reliance upon Tiptree or its affiliates, and based on such information as the
Seller has deemed appropriate in its independent judgment, made its own analyses
and decisions to enter into the Transaction. Seller acknowledges that Tiptree
has made no representations or warranties to the Seller except as expressly set
forth herein.


(e)    Seller understands and acknowledges that Tiptree and its affiliates may
possess confidential, material non-public information with respect to Tiptree
and its business, properties, assets, financial condition and prospects (the
“Information”) that has not been communicated to the Seller and that may impact
the value of the Shares. The Seller further understands and acknowledges that
the Information might be material to the Seller’s decision to engage in the
Transaction and acknowledges that it has determined to engage in the Transaction
without the benefit of such Information and that it has material and beneficial
reasons for doing so.
 
3.Representations and Warranties of Tiptree. Tiptree represents and warrants to
Seller as follows:
(a)    Tiptree is duly organized, validly existing and in good standing under
the laws of the state of its organization and has all the requisite power and
authority to own, lease and otherwise hold and operate its assets and to conduct
its business as it is currently being conducted.






--------------------------------------------------------------------------------







(b)    (i) Tiptree has full power and authority to enter into and perform its
obligations under this Agreement, (ii) the execution and delivery of this
Agreement by Tiptree and the consummation by it of the Transaction have been
duly authorized by all necessary limited liability company action, (iii) this
Agreement has been duly executed and delivered by Tiptree; (iv) no agreements or
obligations exist that prohibit or otherwise restrict Tiptree from purchasing
the Shares or that prohibit or otherwise restrict or limit Tiptree from
purchasing or affecting a purchase of its Shares; and (v) this Agreement
constitutes a valid and binding obligation of Tiptree enforceable against
Tiptree in accordance with its terms.
(c)     (i) Tiptree is sophisticated with respect to financial matters and
transactions in securities, including the Shares, and the related risks, (ii)
Tiptree independently has determined that it has adequate information concerning
the business, properties, assets, financial condition and prospects of Tiptree
to make an informed decision regarding the Transaction and (iii) Tiptree has,
without reliance upon the Seller or its affiliates, and based on such
information as Tiptree has deemed appropriate in its independent judgment, made
its own analyses and decisions to enter into the Transaction. Tiptree
acknowledges that the Seller has made no representations or warranties to
Tiptree except as expressly set forth herein.
(d)    Tiptree’s registration statements, reports, schedules and statements
required to be filed by it with the United States Securities and Exchange
Commission (the “Commission”) under the Securities Exchange Act of 1934, as
amended from time to time, and the rules and regulations of the Commission
promulgated thereunder (the “Exchange Act”) filed prior to the date hereof (the
“SEC Documents”) have been filed with the Commission on a timely basis. The SEC
Documents, including any audited or unaudited financial statements and any notes
thereto or schedules included therein, at the time filed (or in the case of
registration statements, solely on the dates of effectiveness) (except to the
extent corrected by a subsequent SEC Document) (i) did not contain any untrue
statement of a material fact or omit to state a material fact required to be
stated therein or necessary in order to make the statements therein, in the
light of the circumstances under which they were made, not misleading and (ii)
complied in all material respects with the applicable requirements of the
Exchange Act.
4.Reliance. Each party hereto acknowledges that (i) it is relying on the
representations, warranties, acknowledgments and agreements in this Agreement of
the other parties hereto as a condition to proceeding with the Transaction and
(ii) without such representations, warranties, acknowledgments and agreements,
such party would not enter into this Agreement or engage in the Transaction.
5.Further Assurances. Each party hereto shall execute, deliver, file and record,
or cause to be executed, delivered, filed or recorded, such further agreements,
instruments and other documents, and take, or cause to be taken, such further
actions, as the other parties hereto may




--------------------------------------------------------------------------------







reasonably request as being necessary or advisable to effect or evidence the
transactions contemplated by this Agreement.
6.Broker’s Fee. Each of the Seller and Tiptree represents that it has not made
any agreement or taken any other action which might cause any person to become
entitled to a broker's or finder's fee or commission as a result of the
Transaction.


7.Miscellaneous.
(a)    This Agreement constitutes the entire agreement among the parties hereto
with respect to the subject matters hereof and supercedes all prior
understandings or agreements, oral or written, among the parties hereto. The
parties acknowledge that this Agreement is the product of an arms’-length
negotiation among the parties.
(b)    This Agreement may only be amended, modified, supplemented or a provision
hereof waived, by a written instrument executed by the party against whom such
change, waiver or amendment is sought to be enforced.
(c)    The provisions of this Agreement shall be binding upon and shall inure to
the benefit of the parties hereto and their respective successors and assigns.
No party to this Agreement may assign this Agreement without the prior written
consent of all of the other parties hereto; provided, that, Tiptree may assign
its purchase right to one or more of its affiliates.
(d)    Each of the parties shall pay its own costs incident to the negotiation,
preparation, performance, and execution of this Agreement, and all fees and
expenses of its counsel, accountants, and other consultants, advisors and
representatives for all activities of such persons undertaken in connection with
the negotiation, preparation, performance and execution of this Agreement.
(e)    This Agreement may be executed in multiple counterparts, all of which
shall be considered one and the same agreement and shall become effective when
one or more counterparts have been signed by each of the Parties and delivered
to the other party. Copies of executed counterparts transmitted by telecopy,
e-mail or other electronic transmission service shall be considered original
executed counterparts, provided receipt of such counterparts is confirmed.
(f)    This Agreement shall be governed by and construed in accordance with the
laws of the State of New York, without regard to the conflict of laws principles
of such state (other than Sections 5-1401 and 5-1402 of the New York General
Obligations Law). Each party hereby irrevocably and unconditionally consents to
the exclusive jurisdiction of the federal and state courts in New York County
for any action, suit or proceeding arising out of or related hereto. Each of the
parties agrees not to commence any legal proceeding related hereto except in
such court. Each of




--------------------------------------------------------------------------------







the parties irrevocably waives any objection which it may now or hereafter have
to the laying of the venue of any such proceeding in any such court and hereby
further irrevocably and unconditionally waives and agrees not to plead or claim
in any such Court that any such action, suit or proceeding brought in any such
court has been brought in an inconvenient forum. EACH OF THE PARTIES IRREVOCABLY
WAIVES ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY SUCH ACTION, SUIT OR
PROCEEDING.
(g)    No provision of this Agreement is intended to confer any rights,
benefits, remedies, obligations, or liabilities hereunder upon any person other
than the parties and their permitted successors and assigns.
(h)    This Agreement may be executed by the parties hereto in separate
counterparts, each of which when so executed and delivered shall be an original,
but all such counterparties shall all together constitute one and the same
instrument.
(i)    In case any provision contained in this Agreement should be invalid,
illegal or unenforceable in any respect, the validity, legality and
enforceability of the remaining provisions contained herein shall not in any way
be affected or impaired thereby.
[THE NEXT PAGE IS THE SIGNATURE PAGE]




--------------------------------------------------------------------------------









IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.


TIPTREE INC.
By:    /s/ Jonathan Ilany
    Name: Jonathan Ilany
    Title: Chief Executive Officer


RELIANCE INVESTORS LLC
By: Wexford Capital LP, its Manager
By: Wexford GP LLC, its General Partner


By:    _/s/ Dante Domenchelli
    Name: Dante Domenchelli
    Title: Vice President and Secretary






